     Case 3:19-cv-02578-X Document 19 Filed 06/19/20      Page 1 of 17 PageID 418


                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION


JOSHUA AMIN,                                §
                                            §
                  Plaintiff,                §
                                            §
v.                                          §   Civil Action No. 3:19-cv-02578-X
                                            §
UNITED PARCEL SERVICE,                      §
INC.                                        §
                                            §
                  Defendant.                §


                          MEMORANDUM OPINION AND ORDER

            This is a tort action to recover damages against UPS, alleging: (1) false

imprisonment; (2) invasion of privacy; (3) intentional infliction of emotional distress;

and (4) negligent supervision. Plaintiff Joshua Amin asserts these claims as a result

of allegedly being denied his request to use the restroom by his UPS division

manager, and then—under threat of termination—being required by the manager to

continue working for 20 minutes after Amin had defecated himself. Amin alleges the

division manager was aware that Amin had defecated himself and still required him

to continue working. UPS filed a motion to dismiss on two independent grounds: (1)

all of Amin’s claims are preempted by Section 301 of the Labor Management

Relations Act 1 because they require interpretation of a collective-bargaining

agreement; and (2) the claims for false imprisonment, invasion of privacy, and


       1   29 U.S.C. § 185.




                                            1
  Case 3:19-cv-02578-X Document 19 Filed 06/19/20             Page 2 of 17 PageID 419

negligent supervision each fail to state a claim. [Doc. No. 11]. After considering the

motion, the responses, and all applicable law, the Court GRANTS IN PART and

DENIES IN PART UPS’s motion to dismiss.

                                  I.     Factual Background

      Amin’s complaint alleges the following facts: At the time of the incident,

December 6, 2018, Amin was a member of the Local 767 division of the International

Brotherhood of Teamsters (“the Union”) and an employee of UPS. Amin worked as a

package sorter for UPS. During his shift, Amin needed to use the restroom. Amin

told his part-time supervisor, Brandon Humphrey, that he did not feel well and

desperately needed to go to the restroom, which Humphrey permitted.

      On his way to the restroom, Amin was stopped by division manager, Sergio

Castro. Amin explained to Castro that he needed to use the restroom and that it

could not wait. Castro told Amin that he could not use the restroom and directed him

to return to his job and continue sorting. Amin responded that he was sick, was on

antibiotics, and urgently needed to use the restroom. Castro allegedly continued to

deny Amin’s requests and threatened him with immediate termination if Amin

attempted to use the restroom. The complaint claims that Castro stood “toe to toe”

with Amin and threatened to “walk [Amin] out right now” if he attempted to use the

restroom. 2 Amin complied and returned to sorting boxes.

      Amin returned to work and Castro followed, allegedly standing directly behind

Amin as he worked and telling him to move faster. Unable to use the restroom, Amin

soon defecated in his pants. Castro, aware that Amin had defecated on himself,


      2   Amin’s Complaint ¶18 [Doc. No. 1].

                                               2
  Case 3:19-cv-02578-X Document 19 Filed 06/19/20                  Page 3 of 17 PageID 420

allegedly told him—on the threat of termination—to continue working for another

twenty minutes until the task was complete. All of this occurred in the presence of

Amin’s co-workers. After Amin had completed the work, Castro told him, “now, you

can go.” 3 Amin later found Union shop steward Benny Brooks to report the incident.

According to Brooks, Amin “was very distraught almost to tears and talking about

the company and Sergio violating his rights as a human being.” 4

       When Amin left work, he called the Occupational Safety and Health

Administration to report what had happened. Amin also contacted UPS’s Human

Resources department and was told that UPS would open an investigation into the

matter. The next day Amin was called into Castro’s office where Amin was provided

several notices and was informed of UPS’s intent to discharge him for failure to follow

management instructions. The same day Amin filed a grievance through Union shop

steward Scott Killion. In his grievance, Amin asserted that UPS violated various

provisions of the collective bargaining agreement when Castro threatened

termination if Amin went to the restroom. Amin filed a separate grievance soon after

regarding the notices Castro gave him. UPS later terminated Amin’s employment

due to a separate incident. 5 The Union and UPS later settled Amin’s grievances in a

way that did not compensate Amin.




       3   Amin’s Complaint ¶22 [Doc. No. 1].
       4   Amin’s Complaint ¶23 [Doc. No. 1].
       5 Amin was discharged on April 30, 2019, after a separate incident involving Amin and another

employee pushing each other at work. Amin and the other worker were both discharged, but the other
employee was later reinstated.




                                                 3
  Case 3:19-cv-02578-X Document 19 Filed 06/19/20                       Page 4 of 17 PageID 421

                                        II.     Legal Standards

       UPS has filed its motion to dismiss on two independent grounds: (1) that

Section 301 of the Labor Management Relations Act preempts Amin’s claims, as they

require interpreting the Union’s collective bargaining agreement with UPS; and

(2) that Amin’s claims for false imprisonment, invasion of privacy, and negligent

supervision fail to state a claim for relief.

       A party is entitled to dismissal under Federal Rule of Civil Procedure 12(b)(6)

when the opposing party fails to state a claim upon which relief may be granted.

When considering a motion to dismiss for failure to state a claim, the court must

construe the complaint in favor of the plaintiff and accept all well-pleaded facts as

true. 6 To survive a motion to dismiss, the plaintiff must allege enough facts “to state

a claim to relief that is plausible on its face.” 7 “A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” 8 “The plausibility

standard is not akin to a ‘probability requirement,’ but it asks for more than a sheer

possibility that a defendant has acted unlawfully.” 9 “[W]here the well-pleaded facts

do not permit the court to infer more than the mere possibility of misconduct, the

complaint has alleged—but it has not ‘show[n]’—‘that the pleader is entitled to

relief.’” 10 However, legal conclusions are not entitled to the same assumption of


       6   Randall D. Wolcott, MD, PA v. Sebelius, 635 F.3d 757, 763 (5th Cir. 2011).
       7   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).
       8   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
       9  Id.; see Twombly, 550 U.S. at 555 (“Factual allegations must be enough to raise a right to
relief above the speculative level[.]”).
       10   Iqbal, 556 U.S. at 679 (quoting FED. R. CIV. P. 8(a)(2)).

                                                      4
  Case 3:19-cv-02578-X Document 19 Filed 06/19/20                     Page 5 of 17 PageID 422

truth. 11

       Regarding preemption, Section 301 of the Labor Management Relations Act

provides jurisdiction and a cause of action for an employee to challenge violations of

a labor contract between his employer and union. 12 Section 301(a) of the Labor

Management Relations Act of 1947, provides:

             Suits for violation of contracts between an employer and a labor
             organization representing employees in an industry affecting
             commerce as defined in this chapter, or between any such labor
             organizations, may be brought in any district court of the United
             States having jurisdiction of the parties, without respect to the
             amount in controversy or without regard to the citizenship of the
             parties. 13

       The Supreme Court has interpreted Section 301 as a congressional command

to “fashion . . . a body of federal law for the enforcement of collective bargaining

agreements.” 14           Thus, state causes of action that allege collective bargaining

agreement violations or require interpreting the collective bargaining agreement are

preempted by the Labor Management Relations Act. 15                         In assessing whether

preemption applies, the Court must determine whether resolution of the state law

claims will be “substantially dependent” on analysis of the collective bargaining

agreement. 16

       There are limits to Section 301’s preemptive reach. In Allis-Chalmers Corp. v.


       11   Id. at 678.
       12   See Landry v. Cooper/T. Smith Stevedoring Co., 880 F.2d 846, 850 (5th Cir. 1989).
       13   29 U.S.C. § 185(a).
       14   Local 174, Teamsters v. Lucas Flour Co., 369 U.S. 95, 103 (1962).
       15 Lingle v. Norge Div. of Magic Chef, Inc., 486 U.S. 399, 402–06 (1988); Branson v. Greyhound
Lines, Inc., Amalgamated Council Ret. & Disability Plan, 126 F.3d 747, 753 (5th Cir. 1997).
       16   Caterpillar Inc. v. Williams, 482 U.S. 386, 394 (1987).



                                                     5
  Case 3:19-cv-02578-X Document 19 Filed 06/19/20                  Page 6 of 17 PageID 423

Lueck, the Supreme Court observed that “it would be inconsistent with congressional

intent under [Section 301] to preempt state rules that . . . establish rights and

obligations, independent of a labor contract.” 17 Additionally, merely consulting a

collective bargaining agreement in the course of state-law litigation is not sufficient

for Section 301 preemption of a state-law cause of action. 18 Even if a state law claim

would require addressing the same facts that would be addressed in a dispute

resolution under a collective bargaining agreement, the state claim will not be

preempted if it can be resolved without interpreting the collective bargaining

agreement. 19

       Moreover, the United States Supreme Court has refused to preempt state law

actions that would normally fall under the scope of preemption if the activity “was a

merely peripheral concern of the Labor Management Relations Act . . . (or) touched

interests so deeply rooted in local feeling and responsibility that, in the absence of

compelling congressional direction, [the Court] could not infer that Congress had

deprived the States of the power to act.” 20

                                          III.       Application

       While preemption analysis goes claim by claim, Amin and UPS each make

global arguments on preemption. The Court must address each global argument


       17   471 U.S. 202, 212 (1985).
       18 Livadas v. Bradshaw, 512 U.S. 107, 124 (1994); see also Lueck, 471 U.S. at 211 (stating
disputes tangentially involving a provision of the collective bargaining agreement are not preempted
by Section 301).
       19   Lingle, 486 U.S. at 409–10.
       20 Farmer v. United Broth. Of Carpenters and Joiners of America, Local 25, 430 U.S. 290, 296–
97 (1977) (quotation marks omitted).




                                                 6
  Case 3:19-cv-02578-X Document 19 Filed 06/19/20                    Page 7 of 17 PageID 424

before assessing each claim for preemption and failure to state a claim.

           Amin asserts that his intentional tort claims cannot be preempted by Section

301 because, under Texas law, Zachry Construction Corp. v. Port of Houston Authority

of Harris County, “[g]enerally, a contractual provision ‘exempting a party from tort

liability for harm caused intentionally or recklessly is unenforceable on grounds of

public policy.’” 21          However, UPS does not claim that the collective bargaining

agreement exempts the party from liability. Instead, UPS argues that the contract

calls for an alternative forum for seeking remedial measures to the dispute at hand.

As the Supreme Court stated in Livadas v. Bradshaw, preemption under the Labor

Management Relations Act is designed “in large part to assure that agreements to

arbitrate grievances would be enforced.” 22 Thus, Zachry does not necessarily exclude

these intentional tort claims from preemption under Section 301. Holding otherwise

would open the door to any and all Texas intentional tort claims and obstruct

Congressional efforts to regulate collective bargaining agreements. Thus, the Court

rejects Amin’s global argument on preemption.

           UPS asserts that all of Amin’s claims require interpreting the collective

bargaining agreement to determine whether Castro was working within the scope of

his employment—such that UPS could be liable for his actions. However, Amin

alleges, and UPS does not dispute, that Castro was not a Union member. Thus, the

question of whether Castro was working within the scope of employment is


           21   449 S.W.3d 98, 116–18 (Tex. 2014) (quoting RESTATEMENT (SECOND) OF CONTRACTS § 195(1)
(1981)).
           22   512 U.S. at 122.




                                                     7
  Case 3:19-cv-02578-X Document 19 Filed 06/19/20                 Page 8 of 17 PageID 425

determined by the contractual agreement between UPS and Castro (which is not in

the record) and not by the collective bargaining agreement at issue here. Thus, the

Court also rejects UPS’s global argument on preemption.

                    A.     Intentional Infliction of Emotional Distress

       Amin claims that UPS, acting through Castro, intentionally inflicted emotional

distress by refusing Amin access to the restroom and then compelling him to work

after he defecated himself. This is the only claim where UPS argues preemption and

not also failure to state a claim.

       To prove intentional infliction of emotional distress, Amin must demonstrate

that “1) [UPS] acted intentionally or recklessly, 2) the conduct was extreme and

outrageous, 3) the actions of [UPS] caused [Amin] emotional distress, and 4) the

emotional distress suffered by [Amin] was severe.” 23 UPS contends that determining

whether management’s decision reached outrageousness requires determining the

employer relationship standards under the collective bargaining agreement. Thus,

UPS argues, the claim is preempted by the Labor Management Relations Act.

However, the Texas Supreme Court has defined extreme and outrageous conduct as

being “so outrageous in character, and so extreme in degree, as to go beyond all

possible bounds of decency, and to be regarded as atrocious, and utterly intolerable

in a civilized community.” 24

       UPS is correct in stating that the Fifth Circuit has, in several cases, concluded


        23 Twyman v. Twyman, 855 S.W.2d 619 (Tex. 1993) (citing RESTATEMENT (SECOND) OF TORTS

§ 46 (1965)).
       24Id. at 621 (quoting RESTATEMENT (SECOND) OF TORTS § 46 cmt. d (1965)); see also Daniels v.
Equitable Life Assurance Soc’y of United States, 35 F.3d 210, 216 (5th Cir. 1994) (quoting
RESTATEMENT (SECOND) OF TORTS § 46, cmt. d (1965)).


                                                8
  Case 3:19-cv-02578-X Document 19 Filed 06/19/20                      Page 9 of 17 PageID 426

that claims for intentional infliction of emotional distress required an analysis of the

employer’s obligations under the collective bargaining agreement, and were therefore

preempted by the Labor Management Relations Act. 25 However, Amin’s claim for

intentional infliction of emotional distress is different than those in cases cited by

UPS. In Baker v. Farmers Electric Cooperative, Inc., the Fifth Circuit held that the

plaintiff did not allege any instances of harassment, discrimination, or physical

abuse, but instead predicated his claim upon the fact that a reassignment of duties

was causing him emotional distress. 26 In that case, the management rights construed

in the collective bargaining agreement granted the defendant corporation the rights

to direct, select, and determine the size of the workforce. 27 Thus, the agreement could

have readily been interpreted to cover reassignment of duties. In Burgos v. Southwest

Bell Telephone Co., the plaintiff’s claims were predicated on personnel decisions made

by the defendant. 28            These personnel decisions were specifically covered in the

collective bargaining agreement. 29 In Brown v. Southwest Bell Telephone Co., the

plaintiff argued that his absence from work did not constitute a just cause for

discharge under the collective bargaining agreement and that his ERISA claim was

wrongly denied. 30          The Supreme Court has specifically found such claims to be

“necessarily federal in character by virtue of the clearly manifested intent of


        25See, e.g., Burgos v. Sw. Bell Tel. Co., 20 F.3d 633, 636 (5th Cir. 1994); Baker v. Farmers Elec.
Coop., 34 F.3d 274, 283–84 (5th Cir. 1994); Brown v. Sw. Bell Tel. Co., 901 F.2d 1250, 1255–56 (5th
Cir. 1990).
        26   34 F.3d at 280.
        27   Id.
        28   20 F.3d at 634.
        29   Id. at 634, 636.
        30   Brown, 901 F.2d at 1255–56.

                                                    9
  Case 3:19-cv-02578-X Document 19 Filed 06/19/20                      Page 10 of 17 PageID 427

Congress.” 31

        In contrast, the terms of the collective bargaining agreement in this case do

not cover the activity at issue here. Nor is the activity one courts have found to be

necessarily federal in character. 32                No provision of the collective bargaining

agreement provided to this Court covers restroom access. 33

        Thus, construing the complaint in Amin’s favor and accepting all well-pleaded

facts as true, the Court holds that Section 301 does not preempt Amin’s claim for

intentional infliction of emotional distress.

                                         B.    False Imprisonment

        Amin alleges that UPS, acting through Castro, falsely imprisoned him when

they prevented Amin (on threat of termination) from accessing the restroom or

leaving his workstation. To prove false imprisonment under Texas law, a plaintiff

must show “(1) willful detention; (2) without consent; and (3) without authority of

law.” 34 In its motion to dismiss, UPS contends that Amin’s false imprisonment claim

both fails to state a claim under Texas law and is preempted.

                                    1.        Failure to State a Claim

        Amin specifically asserts three separate bases for his false imprisonment claim


        31   Metro. Life Ins. Co. v. Taylor, 481 U.S. 58, 67 (1987).
         32 There is no assertion, for example, that using the bathroom substantially affects interstate

commerce. But see Wickard v. Filburn, 317 U.S. 111 (1942) (finding that growing wheat in your
backyard for personal consumption substantially affects interstate commerce, thereby subjecting the
activity to federal regulation). Perhaps restroom use qualifies as navigable waters. See Rapanos v.
United States, 547 U.S. 715, 779 (2006) (Kennedy, J., concurring) (concluding that wetlands with a
significant nexus to navigable waters could be subject to federal regulation).
         See Smith v. Hous. Oilers, Inc., 87 F.3d 717 (5th Cir. 1996) (“If the agreement would not
        33

condone the activity, there is no preemption.”).
        34   Wal-Mart Stores v. Rodriguez, 92 S.W.3d 502, 506–07 (Tex. 2002) (quotation marks omitted).



                                                      10
  Case 3:19-cv-02578-X Document 19 Filed 06/19/20                   Page 11 of 17 PageID 428

against UPS: (1) refusing to allow Amin access to the restroom; (2) confining Amin to

his workstation before he defecated himself; and (3) requiring Amin to remain at his

workstation while knowing he had defecated himself.

       Under Texas law, a detention may be accomplished by “any . . . means that

restrains a person from moving from one place to another.” 35 Preventing someone

from entering a particular place does not constitute false imprisonment under Texas

law. 36 The Texas Supreme Court has held that, “when an employer supervises its

employees, it necessarily temporarily restricts the employees’ freedom to move from

place to place or in the direction that they wish to go.” 37 Moreover, “an employer has

the right, subject to certain limited exceptions, to instruct its employees regarding

the tasks they are to perform during work hours . . . an employer must be able to

suggest, and even insist, that its employees perform certain tasks in certain locations

at certain times.” 38 Texas courts have expressed a strong resistance to adopting a

rule “which would constantly place an employee in jeopardy of a charge of false

imprisonment.” 39

       Amin fails to state a claim under Texas law as to its three bases for false

imprisonment because his arguments invert a false imprisonment claim. As noted


       35   Randall’s Food Mkts., Inc. v. Johnson, 891 S.W.2d 640, 644–45 (Tex. 1995).
       36 Garcia v. Randolph-Brooks Fed. Credit Union, 2020 WL 364133, at *9 (W.D. Tex. Jan. 22,

2020) (finding that preventing someone from entering their vehicle does not constitute false
imprisonment).
       37   Randall’s Food Mkts., Inc., 891 S.W.2d at 645.
       38   Id.
       39  Safeway Stores, Inc. v. Amburn, 388 S.W.2d 443, 446 (Tex. Civ. App.—Fort Worth 1965, no
writ); see also Morales v. Lee, 668 S.W.2d 867, 868–69 (Tex. App.—San Antonio 1984, no writ) (holding
that there was no evidence of false imprisonment when a defendant screamed at his employee in the
defendant’s office and told the employee if she left the office, he would call the police).


                                                   11
  Case 3:19-cv-02578-X Document 19 Filed 06/19/20                   Page 12 of 17 PageID 429

above, preventing someone from entering a particular place does not constitute false

imprisonment. 40        Here, Amin was told that he could not go to the restroom.

Additionally, UPS—as Amin’s employer—had the right to restrict Amin’s freedom to

move from place to place. 41 Indeed, concluding otherwise “would place an employee

[like Castro] in jeopardy of a charge of false imprisonment” anytime a subordinate

repeatedly requested to use the restroom or was seen as abusing their restroom

privilege. 42 Thus, in the false imprisonment framework established by Texas courts,

Amin’s false imprisonment claim fails to state a claim upon which relief may be

granted. As a result, the Court need not reach UPS’s additional argument that the

false imprisonment claim is preempted.

                                       C.     Invasion of Privacy

                                  1.        Failure to state a claim

       Amin alleges that UPS, through Castro, intentionally intruded upon Amin’s

privacy by requiring Amin, on threat of termination, to work until he defecated

himself, and by requiring Amin to continue working for twenty minutes thereafter.

The Texas Supreme Court has expressly recognized two types of invasion of privacy:

(1) unreasonable publicity given to private information about a person; and

(2) unreasonable intrusion upon the seclusion or private affairs of another. 43 Amin

asserts both of these theories here.


       40 Garcia, 2020 WL 364133, at *9 (finding that preventing someone from entering their vehicle

does not constitute false imprisonment).
       41   Randall’s Food Mkts., Inc., 891 S.W.2d at 645.
       42   Safeway Stores, 388 S.W.2d at 446.
       43   Cain v. Hearst Corp, 878 S.W.2d 577, 578 (Tex. 1994).



                                                   12
  Case 3:19-cv-02578-X Document 19 Filed 06/19/20                 Page 13 of 17 PageID 430

         For the claim of unreasonable publicity to be legally viable, the information

must be “publicized.” 44 The “publicity” requirement under intentional invasion of

privacy differs from the “publication” element required for a claim of defamation in

Texas. 45           In a privacy cause of action like Amin’s, “‘[p]ublicity’ requires

communication to more than a small group of persons; the matter must be

communicated to the public at large, such that the matter becomes one of public

knowledge.” 46 Under the facts alleged, only a handful of people were present during

this incident. Amin does not allege that the incident was communicated to the public

at large, and therefore fails to meet the publicity requirement. Amin’s invasion of

privacy claim under the theory of unreasonable publicity fails to state a legally viable

claim.

         Amin also claims invasion of privacy under the theory of intentional intrusion

upon seclusion. The Texas Supreme Court has adopted two elements to this cause of

action: “(1) an intentional intrusion, physically or otherwise, upon another’s solitude,

seclusion, or private affairs or concerns, which (2) would be highly offensive to a

reasonable person.” 47 UPS contends that this theory does not cover the alleged

conduct because the purpose of the tort is to protect acts committed in private, not

private acts committed in public.

         Assuming without deciding there was a privacy interest here, the Court must


        44 Indus. Found. of the South v. Tex. Indus. Acc. Bd., 540 S.W.2d 668, 683 (Tex. 1976), cert.

denied, 430 U.S. 931 (1977).
         45   Id.
         46   Id.
          Valenzuela v. Aquino, 853 S.W.2d 512, 513 (Tex. 1993) (summarizing RESTATEMENT
         47

(SECOND) OF TORTS § 652B (1977)).


                                                 13
  Case 3:19-cv-02578-X Document 19 Filed 06/19/20                     Page 14 of 17 PageID 431

then determine whether a viable claim for intrusion on seclusion exists on these

alleged facts. Specifically, the Court must determine whether, under Texas law,

there is a viable intrusion upon seclusion claim when one party interferes with

another’s efforts to seek seclusion. Intrusion upon seclusion, at its core, is “the offense

of prying into the private domain of another.” 48 The cause of action is “typically

associated with either a physical invasion of a person’s property or eavesdropping on

another’s conversation with the aid of wiretaps, microphones, or spying.” 49 It is thus

“conceptually a quasi-trespass tort.” 50

       Under Texas law, Amin’s allegations do not support a cause of action for

unreasonable intrusion upon a person’s seclusion. Amin cites no authority where a

Texas court concluded that a party suffered an intrusion upon seclusion after one

party interfered with another’s efforts to seek seclusion. Such an act does not involve

a conceptual “quasi-trespass.” 51 Instead, intrusion upon seclusion, under Texas law,

is meant to protect individuals from being intruded upon once they are already

secluded. 52

       For the reasons stated above, Amin has failed to sufficiently plead an invasion


       48   Clayton v. Richards, 47 S.W.3d 149, 153 (Tex. App.—Texarkana 2001, pet. denied).
       49   Clayton v. Wisener, 190 S.W.3d 685, 696 (Tex. App.—Tyler 2005, no pet.).
       50   Doe v. United States, 83 F. Supp. 2d 833, 840 (S.D. Tex. 2000).
       51   Id. at 840.
       52  See Soda v. Caney, 2012 WL 1996923, at *2–3 (Tex. App.—Dallas June 5, 2012, pet. filed)
(“[Appellant] cites no authority, nor have we found any, where a Texas court concluded a party suffered
an intrusion upon his seclusion absent evidence of a physical invasion or eavesdropping. On the
contrary, other courts concluded evidence of a physical invasion or eavesdropping was necessary to
sustain a claim for intrusion upon seclusion.”); Prince v. Nat’l Smart Healthcare Servs., Inc., 2011 WL
1632165, at *5 (Tex. App.— Houston [1st Dist.] Apr. 28, 2011, no pet.) (“Intrusion upon seclusion is
‘typically associated with either a physical invasion of a person’s property or eavesdropping on
another’s conversation with the aid of wiretaps, microphones, or spying.’”) (quoting GTE Mobilnet of
S. Tex. Ltd. P’ship v. Pascouet, 61 S.W.3d 599, 618 (Tex. App.—Houston [14th Dist.] 2001, pet. denied).


                                                   14
  Case 3:19-cv-02578-X Document 19 Filed 06/19/20                   Page 15 of 17 PageID 432

of privacy claim. As a result, the Court need not reach UPS’s additional argument

that the invasion of privacy claim is preempted.

                                   D.      Negligent Supervision

        Amin’s fourth cause of action alleges that UPS negligently supervised Castro.

Specifically, Amin alleges that UPS was aware that Castro routinely denied

employees access to the restroom and failed to supervise Castro so as to ensure he

did not abusively deny restroom access to employees. Amin contends this negligence

led to Castro’s unmonitored position where he could threaten Amin with termination

if he attempted to use the restroom under the alleged circumstances.

                                         1.      Preemption

        To prove negligent supervision, a plaintiff must prove: (1) a legal duty to

supervise employees; (2) a breach of that duty; and (3) the breach proximately caused

the plaintiff’s injuries. 53 UPS argues that Amin must rely on the collective bargaining

agreement to establish proximate cause and so his negligent supervision claim is

preempted by the Labor Management Relations Act. Amin asserts that, because

Castro was not a member of the Union, establishing proximate cause requires

analysis of Castro’s own employment agreement with UPS and not the collective

bargaining agreement.

        To establish that UPS’s actions were the proximate cause of Amin’s injuries,

Amin must show that conduct by UPS was the proximate cause of his injuries and

that his injuries were a foreseeable consequence of UPS’s supervision over its


        53   Knight v. City Streets, L.L.C., 167 S.W.3d 580, 584 (Tex. App.—Houston [14th Dist.] 2005,
no pet.).



                                                   15
  Case 3:19-cv-02578-X Document 19 Filed 06/19/20                Page 16 of 17 PageID 433

management. 54       Thus, Amin must show that UPS “hired and retained these

individuals who were incompetent or unfit for the job as a result of a failure to make

a reasonable inquiry into the individual’s competence and qualifications.” 55 In

Alvarez v. United States Parcel Service Co., the district court held that “any duty to

effectively supervise employees, or breach of such duty, is inextricably intertwined

with the issue of discipline.” 56

       Here, the collective bargaining agreement provides resolution procedures for

grievances involving the relationships between managers and employees. Thus,

resolution of Amin’s claim for negligent supervision requires analysis of the collective

bargaining agreement (specifically Article 51), regardless of whether or not Castro

was a member of the Union.

       Section 301 therefore preempts Amin’s claim for negligent supervision and the

Court need not reach UPS’s arguments that the negligent supervision claim fails to

state a claim.

                                        III. Conclusion

       For the reasons set forth above, the Court GRANTS UPS’s motion to dismiss

with regards to Amin’s (1) negligent supervision claim, (2) invasion of privacy claim,

and (3) false imprisonment claim.           The Court DISMISSES these claims WITH

PREJUDICE.


       54 Kastner v. Gutter Mgmt. Inc., 14-09-00055-CV, 2010 WL 4457461, at *5 (Tex. App.—Houston

[14th Dist.] Nov. 4, 2010, pet. denied).
        Alvarez v. United Parcel Serv. Co., 398 F. Supp. 2d 543, 553–54 (N.D. Tex. 2005) (quotation
       55

marks omitted).
       56   Id.




                                                16
 Case 3:19-cv-02578-X Document 19 Filed 06/19/20        Page 17 of 17 PageID 434

      The Court DENIES UPS’s motion to dismiss with regards to Amin’s

intentional infliction of emotional distress claim.



      IT IS SO ORDERED this 18th day of June, 2020.




                                                _________________________________
                                                BRANTLEY STARR
                                                UNITED STATES DISTRICT JUDGE




                                           17
